WR-59,201-03
                                                    COURT OF CRIMINAL APPEALS
                                                                    AUSTIN, TEXAS
                                                 Transmitted 11/17/2015 11:23:32 AM
                                                   Accepted 11/17/2015 12:55:29 PM
                                                                     ABEL ACOSTA
                 WR 59,201-03                                                CLERK

                                                     RECEIVED
                                              COURT OF CRIMINAL APPEALS
         EX PARTE RICHARD VASQUEZ                   11/17/2015
                                                ABEL ACOSTA, CLERK




                      ***

             IN THE DISTRICT COURT
                 148TH DISTRICT
             NUECES COUNTY, TEXAS

                  Returnable to

      THE TEXAS COURT OF CRIMINAL APPEALS
                 AUSTIN, TEXAS

                      ***


STATE’S MOTION TO LIFT STAY OF EXECUTION AND
    TO DISMISS AS ABUSIVE SUBSEQUENT 11.071
   APPLICATION FOR WRIT OF HABEAS CORPUS


                   Douglas K. Norman
                   State Bar No. 15078900
                   Assistant District Attorney
                   105th Judicial District of Texas
                   901 Leopard, Room 206
                   Corpus Christi, Texas 78401
                   (361) 888-0410
                   (361) 888-0399 (fax)
                   douglas.norman@nuecesco.com

                   Attorney for the State



                        1
                                     WR-59,201-03

EX PARTE                                      §   IN THE DISTRICT COURT
                                              §
                                              §   148TH JUDICIAL DISTRICT
                                              §
RICHARD VASQUEZ                               §   NUECES COUNTY, TEXAS


       COMES NOW the State of Texas, by and through its Assistant District

Attorney for the 105th Judicial District of Texas, and pursuant to Texas Code

of Criminal Procedure arts. 11.071 and 11.073, files this motion to lift stay

of execution and to dismiss as abusive the present subsequent application for

writ of habeas corpus.

       By its order of April 20, 2015, this Court more than six months ago

stayed Applicant’s execution, pending further order. No additional briefing

was ordered, nor has the posture of the case changed in the interim. For the

reasons expressed in its previously-filed motion to dismiss, the State

respectfully requests the Court to revisit the issue of whether Applicant is

entitled to relief in this matter.




                                          2
                                PRAYER

      WHEREFORE, the State prays that the Court will lift stay of

execution and dismiss as abusive the present subsequent application for writ

of habeas corpus.

                               Respectfully submitted,

                               /s/ Douglas K. Norman
                               ___________________
                               Douglas K. Norman
                               State Bar No. 15078900
                               Assistant District Attorney
                               105th Judicial District of Texas
                               901 Leopard, Room 206
                               Corpus Christi, Texas 78401
                               (361) 888-0410
                               (361) 888-0399 (fax)

                     CERTIFICATE OF SERVICE

      This is to certify that a copy of this document was e-served on

November 17, 2015, on Applicant’s attorneys, Mr. Andrew M. Edison,

Andrew.edison@emhllp.com,          and      Mr.       James       Chambers,

james.chambers@emhllp.com.

                               /s/ Douglas K. Norman
                               ___________________
                               Douglas K. Norman




                                     3